IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                                                                 C5>          ~AC~
STATE OF WASHINGTON,
                                               No. 67513-3-1
                    Respondent,                                                   v            -n .^ __

                                                                                   v£2         *v> -n:
                                               DIVISION ONE                                     ton*
                                                                                      IP1"*     ^lC *P*
                                                                                       ~C       r^r"
                                                                                                     it/>
                                               UNPUBLISHED OPINION                     c=

SERGIO PERALTA,

                    Appellant.                 FILED: JUL 2 9 2013


      PER CURIAM. Sergio Peralta appeals from an order amending a judgment

and sentence entered on July 2, 2009. Peralta's court-appointed attorney has filed a

motion to withdraw on the ground that there is no basis for a good faith argument on

review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188 (1970), and

Anders v. California. 386 U.S. 738, 87 S. Ct. 1396, 18 L Ed. 2d 493 (1967), the

motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3] time allowed him to raise any points
      that he chooses; [4] the court-not counsel-then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobald. 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).
No. 67513-3-1/2



       This procedure has been followed. Peralta's counsel on appeal filed a brief

with the motion to withdraw. Peralta was served with a copy of the brief and informed

of the right to file a statement of additional grounds for review. Peralta has filed a

statement of additional grounds for review.

       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

          1. Whether the trial court violated Peralta's right to be present at the July
             2009 entry of the agreed order amending the judgment and sentence?

          2. Whether the trial court denied Peralta his right to counsel of choice?


      The court also considered the following issues raised by Peralta in his

statement of additional grounds on review:

          1. Whether Peralta was denied his right to an accurate verbatim report of
             proceedings?

          2. Whether appointed appellate counsel had a conflict of interest?

          3. Whether Peralta was denied effective assistance of counsel at the
              February 18, 2009 resentencing hearing?

          4. Whether Peralta voluntarily waived his rights before entry of the agreed
             order of judgment on the lesser included offense of second degree
             rape?

          5. Whether the State breached the agreed judgment by seeking an
             amended order restoring the sexual motivation finding?
No. 67513-3-1/3




      The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.




                       For the court:




                                                       uQrtjJ >